The State of TexasAppellee/s




                         Fourth Court of Appeals
                                San Antonio, Texas
                                        June 5, 2014

                                   No. 04-12-00540-CR

                                       Ruben ARCE,
                                         Appellant

                                              v.

                                THE STATE OF TEXAS,
                                      Appellee

                From the 111th Judicial District Court, Webb County, Texas
                          Trial Court No. 2012CRM000033-D2
                     The Honorable Mark R. Luitjen, Judge Presiding


                                      ORDER
Sitting:     Catherine Stone, Chief Justice
             Marialyn Barnard, Justice
             Patricia O. Alvarez, Justice


     The panel has considered the Appellant’s Motion for Rehearing, and the motion is
DENIED.



                                                   _________________________________
                                                   Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of June, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court